DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose a moldable, three-dimensional, woven fiber scaffold constructed of a plurality of layers of woven fibers having at least one first layer made of fibers oriented in an x-direction, at least one second layer made of fibers oriented in a y-direction, the y-direction being orthogonal to the x-direction, and at least one fiber oriented in a z-direction, where the z-direction is orthogonal to both the x- direction and the y-direction. The at least one first layer and the at least one second layer are connected to one another by the at least one fiber oriented in the z-direction. Each of the fibers of the woven scaffold comprises a plurality of yarns, and the yarns of all of the fibers are locked into a physical conformation with respect to one another after being molded to provide the device with structurally stability. The plurality of layers of the scaffold includes an upper cartilage layer with a first plurality of layers defining a first pore size, and a lower osteogenic layer with a second plurality of layers defining a second pore size that is greater than said first pore size.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday 9 a.m.-5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANN SCHILLINGER/Primary Examiner, Art Unit 3774